Since the appellant has not shown good cause for his failure to pay the docket fee within the time prescribed by Mass.R.A.P. 10(a), as amended, 367 Mass. 919 (1975), or the existence of a meritorious appeal, we affirm the order of the single justice denying the appellant’s motion to docket his appeal late. See Vyskocil v. Vyskocil, 376 Mass. 137, 139-140 (1978); Tisei v. Building Inspector of Marlborough, 3 Mass. App. Ct. 377, 379 (1975); Westinghouse Elec. Supply Co. v. Healy Corp., 5 Mass. App. Ct. 43, 57-62 (1977).

So ordered.